DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
The status of the claims as filed in the reply dated 5/16/2019 are as follows: 
Claims 1-9 are pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US2014/0158341A1) in view of Taras (US2011/0056668A1).
Re Claims 1, 5, and 6. Campbell teaches a heat dissipation system, comprising (Figures 3-5; Paragraphs 30-34): 
a cabinet (300), having an outlet manifold (332) and an inlet manifold (331) (Figures 3-5; Paragraphs 30-34); 
a plurality of coolant distribution units (330), disposed on the cabinet, wherein each of the plurality of coolant distribution units has a distribution outlet (port at 335) and a distribution inlet (port at 336) (Figures 3-5; Paragraphs 30-34); and 
at least one adapting device (conduits connected to 330), disposed on the cabinet, the at least one adapting device comprising (Figures 3-5; Paragraphs 30-34): 
a casing (exterior of the conduits), having a plurality of first liquid inlets (335 at 330), a plurality of first liquid outlets (336 at 330), at least one second liquid inlet (336 at 332) and at least one second liquid outlet (335 at 332), wherein the plurality of first liquid inlets are configured to be respectively connected to the distribution outlets of the plurality of coolant distribution units, the plurality of first liquid outlets are configured to be respectively connected to the distribution inlets of the plurality of coolant distribution units, the at least one second liquid inlet is connected to the outlet manifold of the 
Campbell fails to specifically teach a plurality of switch valves, disposed on the casing and connected to the plurality of first liquid inlets, the plurality of first liquid outlets, the at least one second liquid inlet and the at least one second liquid outlet so as to change a connection among the plurality of first liquid inlets, the plurality of first liquid outlets, the at least one second liquid inlet and the at least one second liquid outlet to change a connection between the plurality of coolant distribution units. 
However, Taras teaches a plurality of switch valves (102, 106, 104), disposed on the casing and connected to the plurality of first liquid inlets, the plurality of first liquid outlets, the at least one second liquid inlet and the at least one second liquid outlet so as to change a connection among the plurality of first liquid inlets, the plurality of first liquid outlets, the at least one second liquid inlet and the at least one second liquid outlet to change a connection between the plurality of coolant distribution units (Figure 10; Paragraph 45; Paragraph 46 teaches the valves can be solenoid valves, which are considered switch valves, and the valves can be controlled to create a sequential flow path between the two modules 15 or create a parallel flow path between the two modules 15, thereby changing the connection between the modules). 
Therefore, in view of Taras’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of switch valves in the adapting device of Campbell in order to be able to selectively change the flow path between the two coolant distribution units to achieve enhanced control over the heat exchange in the system, thereby optimizing the system for thermal efficiency.

Claims 2, 3, 7, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US2014/0158341A1) in view of Taras (US2011/0056668A1) in view of Chen (US2019/0178592A1).
Re Claim 2 & 7. Campbell as modified by Taras teach the at least one adapting device (as discussed above) but fails to teach the at least one adapting device further comprises a flow meter, the flow meter is connected to the at least one second liquid outlet and electrically connected to the plurality of coolant distribution units, and the flow meter is configured to measure a flow rate of the at least one second liquid outlet so as to adjust a flow rate of the plurality of coolant distribution units. 
However, Chen teaches a flow meter (84), the flow meter is connected to the at least one second liquid outlet and electrically connected to the plurality of coolant distribution units, and the flow meter is configured to measure a flow rate of the at least one second liquid outlet so as to adjust a flow rate (via valve 86) of the plurality of coolant distribution units (Figures 4-5; Paragraphs 31-32). 
Therefore, in view of Chen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a flow meter to the adapting device of Campbell in order to better regulate the flow rate through the system to thereby achieve optimal heat transfer between the components.

Re Claim 3 & 8. Campbell as modified by Taras teach the at least one adapting device (as discussed above) but fails to teach the adapting device further comprises a pressure meter, the pressure meter is connected to the at least one second liquid outlet and electrically connected to the plurality of coolant distribution units, and the pressure meter is configured to measure a 
However, Chen teaches the adapting device further comprises a pressure meter (81, 83), the pressure meter is connected to the at least one second liquid outlet and electrically connected to the plurality of coolant distribution units, and the pressure meter is configured to measure a pressure of the at least one second liquid outlet so as to adjust (via 86) a pressure of the plurality of coolant distribution units. 
Therefore, in view of Chen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a pressure meter to the adapting device of Campbell in order to better regulate the flow pressure through the system to thereby achieve optimal thermal efficiency and to prevent over pressurization to the system (Figures 4-5; Paragraphs 31-32).

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 9 recite specific piping and valve configuration not taught by Campbell or Taras and there would be no reason to further modify the cited prior art to achieve the configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.